OPINION

Per Curiam:

We are asked to set aside the appellant’s conviction for possession of heroin on the ground that the prosecutor referred to the fact that the appellant, at about the same time he was arrested for that crime, also was arrested for possession of narcotics paraphernalia, a separate and distinct offense. Such a reference was made by the prosecutor during his opening *700statement, and again during jury summation, each time without objection by defense counsel. When testimony was offered on the point, objection was interposed by defense counsel, sustained by the court, and the jury admonished to disregard. The evidence of appellant’s guilt is overwhelming. In this context we are unable to find prejudicial error.
Affirmed.